If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       September 10, 2020
               Plaintiff-Appellee,

v                                                                      No. 348724
                                                                       Alcona Circuit Court
CLYDE CARL LEDERER,                                                    LC No. 18-003079-FH

               Defendant-Appellant.


Before: REDFORD, P.J., and BECKERING and M. J. KELLY, JJ.

PER CURIAM.

        Defendant, Clyde Lederer, was convicted by a jury of resisting or obstructing a police
officer, MCL 750.81d(1), and domestic violence, MCL 750.81(2). Lederer appeals by right. For
the reasons stated in this opinion, we affirm.

        Lederer argues that the trial court erred by scoring 15 points for offense variable (OV) 19.
“Under the sentencing guidelines, the circuit court’s factual determinations are reviewed for clear
error and must be supported by a preponderance of the evidence.” People v Hardy, 494 Mich. 430,
438; 835 NW2d 340 (2013).

        Pursuant to MCL 777.49(b), the trial court must score OV 19 at 15 points if “[t]he offender
used force or the threat of force against another person or the property of another person to interfere
with, attempt to interfere with, or that results in the interference with the administration of justice
or the rendering of emergency services.” “ ‘Force’ is nothing more than the exertion of strength
and physical power.” People v Passage, 277 Mich. App. 175, 178; 743 NW2d 746 (2007), quoting
Random House Webster’s College Dictionary (2001). Conduct does not have to rise to the level
of a chargeable offense (i.e., “obstruction of justice”) to meet this standard. People v Barbee, 470
Mich. 283, 287; 681 NW2d 348 (2004). Additionally, interference with the administration of
justice “encompasses more than just the actual judicial process. Law enforcement officers are an
integral component in the administration of justice, regardless of whether they are operating
directly pursuant to a court order.” Id. at 287-288. “Conduct that occurs before criminal charges
are filed can form the basis for interference, or attempted interference, with the administration of
justice, and OV 19 may be scored for this conduct where applicable.” Id. at 288. “OV 19 may



                                                 -1-
also be properly scored when the sentencing offense itself necessarily involves interfering with the
administration of justice.” People v Sours, 315 Mich. App. 346, 349, n 1; 890 NW2d 401 (2016).

        Here, a police deputy responded to a domestic violence call. When she arrived, Lederer
approached her in what she described as a very fast and aggressive manner. She observed that he
was highly intoxicated. After some initial questioning, Lederer started toward the house. She
directed him not to go inside, but he continued. The officer grabbed his arm, but he jerked it away.
She grabbed his arm two more times, but both times he jerked his arm away. After, the officer
attempted to secure him in the police vehicle, but he was not compliant. He also resisted her
attempts to handcuff him by separating his hands. By exerting his strength and physical power to
pull his arm away from the officer’s grasp and to hinder her attempts to handcuff him, Lederer
used force in the effort to interfere with the administration of justice. See Passage, 277 Mich. App.
at 178. Consequently, the trial court did not clearly err by scoring OV 19 at 15 points.

        Because OV 19 was properly scored, Lederer’s lawyer was not ineffective for failing to
object to the trial court’s decision to score it at 15 points. See People v Ericksen, 288 Mich. App.
192, 201; 793 NW2d 120 (2010) (stating that a lawyer is not ineffective for failing to raise a
meritless or futile objection).

       Affirmed.

                                                             /s/ James Robert Redford
                                                             /s/ Jane M. Beckering
                                                             /s/ Michael J. Kelly




                                                -2-